Citation Nr: 1828830	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-32 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered by St. Joseph Regional Medical Center on February 25, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Northwest Network Payment Center of the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming reimbursement for treatment received at  St. Joseph Regional Medical Center on February 25, 2013.  He asserts that he sought treatment there at the request of his treating physician at the VA Medical Center and that the physician authorized such treatment.

The RO denied the Veteran's claim for reimbursement for medical treatment on the basis that the Veteran's medical care was not authorized.  The record reflects that a claim for services rendered on February 2013 was submitted by St. Joseph Regional Medical Center in August 2013, and that, on September 23, 2013, the Northwest Network Payment Center sent a Preliminary Fee Remittance Advice Report to St. Joseph Regional Medical Center for the services rendered on February 25, 2013.  However, neither of these documents is of record, nor is there any indication of whether St. Joseph Regional Medical Center responded to the Preliminary Fee Remittance Advice Report, as requested by the Northwest Network Payment Center.  As the claim for services rendered and the Preliminary Fee Remittance Advice report are essential to the claim for medical reimbursement, the Northwest Network Payment Center must associate copies of these documents with the electronic claims file.  If necessary, the Northwest Network Payment Center should request that St. Joseph resubmit these documents.  The only means of determining whether the records are relevant is to obtain and review the records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, the claim by St. Joseph Regional Medical Center for services rendered to the Veteran on February 2013 and a copy of St. Joseph Regional Medical Center's response to the Preliminary Fee Remittance Advice Report.  If no response is of record, the Northwest Network Payment Center should again request that the St. Joseph Regional Medical Center complete a Preliminary Fee Remittance Advice Report; documentation of the request and any response should be associated with the claims file.

2. After completing all indicated development, the RO should readjudicate the claim of entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered by St. Joseph Regional Medical Center on February 25, 2013.  

3.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive supplemental statement of the case to the Veteran, and his representative, and afford a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




